382 U.S. 373
86 S. Ct. 543
15 L. Ed. 2d 422
AMERICAN TRUCKING ASSOCIATIONS, INC., et al.v.UNITED STATES et al.
No. 662.
Supreme Court of the United States
January 17, 1966

Peter T. Beardsley, Richard R. Sigmon and Harry C. Ames, Jr., for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Robert W. Ginnane and Betty Jo Christian, for the United States and others.
William M. Moloney, Hugh B. Cox, William H. Allen and James A. Bistline, for appellees Atchison, Topeka & Santa Fe Ry. Co. and others.
PER CURIAM.


1
The motion of the Atchison, Topeka & Santa Fe Railway Company et al. to be added as parties appellee, is granted.


2
The motions to affirm are granted and the judgment is affirmed.